DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 48-57) in the reply filed on 05/13/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-57 and 75-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,398,384 and claims 1-21 of U.S. Patent No. 10,433,079.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a protective sleeve for a hearing prosthesis sound processor comprising a main body formed or at least formed from a flexible material and comprising a base opening, or a flexible main body shaped to be form fitting to the sound processor, an opening disposed at an end of the main body configured to receive the sound processor, a plug port in main body, and a base plug, a second component or a base member configured to be inserted or to cooperate with the base opening to seal the sound processor in the main body.  The limitations in claims 1-19 of U.S. Patent No. 9,398,384 and claims 1-21 of U.S. Patent No. 10,433,079 cover the limitations in claims 48-57 and 75-82 of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48, 50-52, 75-76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2011/0002493) in view of Brimhall et al. (US 2011/0235834), Yanz et al. (US 2008/0260192) or Ochsenbein et al. (US 2007/0183612).
Regarding claim 48, Campbell et al. teaches a protective sleeve for a hearing prosthesis sound processor (10) comprising a main body (20, 23) at least partially formed from a flexible material (paragraph [0023]) and comprising a base opening (the opening at the traverse cut to receive the hearing aid device in figures 3-6, 8, paragraphs [0003], and [0028]-[0029]), a port (21) in the main body (figures 3, 5, 6, 8), and a base member (26) configured to cooperate with the base opening of the main body to seal the hearing prosthesis sound processor (10) in the main body (figures 3, 5 and 8).
Campbell et al. does not specifically teach that the port (21) is a plug port.  However, providing a plug for a hearing aid device or a behind-the-ear hearing aid device is known in the art.
Brimhall et al., Yanz et al. and/or Ochsenbein et al. teaches a behind-the-ear hearing aid device comprising a plug at the ear hook, the receiver portion or the top portion of the behind-the-ear hearing aid device (120, figures 1, 3, 6 and paragraphs [0028] and in Brimhall et al; 101, 105, 109, figures 1B, 1C, paragraphs [0016]-[0019] in Yanz et al.; and 30, 32, 40, figures 1, 2, 5 in Ochsenbein et al.).
Therefore, it would have been obvious to one skilled in the art to provide any type of the hearing aid device such as the hearing aid device comprising a plug, as taught by Brimhall et al., Yanz et al. and/or Ochsenbein et al., in the system of Campbell, wherein the port is a plug port for an alternate choice depending on the type and the desired frequency characteristics in the system.
Regarding claim 50, as broadly claimed, Campbell et al. shows the base member comprising a base plug (24, 25, 26) configured to be connected or inserted into the base opening of the main body (20, 23) to seal the hearing prosthesis sound processor in the main body (figures 3, 4, 5, 6, 8). 
	As interpreted in a different manner, Campbell et al. does not specifically disclose that the base plug (24, 25, 26) is configured to be inserted into the base opening of the main body (20, 23).  However, Campbell does show a connection for the protective sleeve (20) to open or enclose the back portion of the hearing aid device (figures 4, 6).
	Therefore, it would have been obvious to one skilled in the art to provide any connection to the back portion or the base plug (24, 25, 26) of the protective sleeve (20) such as providing a connection for inserting the base plug into the opening of the protective sleeve for better providing a connection to the protective sleeve, better enclosing and protecting the hearing device. 
Regarding claim 51, Campbell et al. teaches a rigid ear hook (12) integrated with the main body (figures 3, 4, 5, 6, 7, 8).  
Regarding claim 52, Campbell et al. shows the main body (20) that is shaped so as to be form fitting to a behind-the-ear-processor (figures 3, 4, 5, 6, 7, 8).
Regarding claim 75, Campbell et al. teaches a protective sleeve for a hearing prosthesis sound processor (10) comprising a main body (20, 23) shaped to be form fitting to the sound processor (10, figures 5, 6, 7, 8), an opening (the opening at the traverse cut to receive the hearing aid device in figures 3-6, 8, paragraphs [0003], and [0028]-[0029]) disposed at an end of the main body configured to receive the sound processor, and a port (21) in the main body (figures 3, 5, 6, 8).  
Campbell et al. does not specifically teach that the port (21) is a plug port.  However, providing a plug for a behind-the-ear hearing aid device is known in the art.
Brimhall et al., Yanz et al. and/or Ochsenbein et al. teaches a behind-the-ear hearing aid device comprising a plug at the ear hook, the receiver portion or the top portion of the behind-the-ear hearing aid device (120, figures 1, 3, 6 and paragraphs [0028] and in Brimhall et al; 101, 105, 109, figures 1B, 1C, paragraphs [0016]-[0019] in Yanz et al.; and 30, 32, 40, figures 1, 2, 5 in Ochsenbein et al.).
Therefore, it would have been obvious to one skilled in the art to provide any type of the hearing aid device such as the hearing aid device comprising a plug, as taught by Brimhall et al., Yanz et al. and/or Ochsenbein et al., in the system of Campbell, wherein the port is a plug port for an alternate choice depending on the type and the desired frequency characteristics in the system.
Regarding claim 76, as broadly claimed, Campbell et al teaches a second component (26) that is configured to mechanically mate with the opening (figures 5, 8).
Regarding claim 78, as broadly claimed, Campbell et al. shows the second component comprising a base plug (24, 25, 26) configured to be connected or inserted into the opening in the main body (20, 23) to seal the hearing prosthesis sound processor in the main body (figures 3, 4, 5, 6, 8). 
	As interpreted in a different manner, Campbell et al. does not specifically disclose that the base plug (24, 25, 26) is configured to be inserted into the base opening of the main body (20, 23).  However, Campbell does show a connection for the protective sleeve (20) to open or enclose the back portion of the hearing aid device (figures 4, 6).
	Therefore, it would have been obvious to one skilled in the art to provide any connection to the back portion or the base plug (24, 25, 26) of the protective sleeve (20) such as providing a connection for inserting the base plug into the opening of the protective sleeve for better providing a connection to the protective sleeve, better enclosing and protecting the hearing device. 
Regarding claims 48, 50, 52 and 75, as interpreted in a different manner, Campbell shows the main body that is shaped so as to be form fitting to a behind-the-ear hearing aid device (figures 3, 5, 7, 8-10).  
Campbell does not specifically disclose the hearing aid device or the behind-the-ear hearing aid device (10) that is a behind-the-ear sound processor.  However, it is known in the art to provide a sound processor in the hearing aid device.
Therefore, it would have been obvious to one skilled in the art to provide a sound processor or a behind-the-ear hearing sound processor to the device of Campbell for better processing the audio signals in the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McIntosh et al. (US 6,754,357) teaches an expandable in-ear device including a core form and a stretchable or deformable sheath, wherein the deformable sheath attached integrally to the core form is deformable between an unfolded configuration and a folded configuration.
Goodman (US 8,965,019) teaches a sound processor (100) including a housing (106), wherein the housing includes a main portion (150), a control portion (152) and a power supply receptacle cover (154) that is detachably connected to the housing main portion.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
August 11, 2022